Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00878-CR
                                     No. 04-14-00879-CR

                                  Matthew Douglas HAYES,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10841W
                        Honorable Lori I. Valenzuela, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant in relation to this appeal because he
qualifies as an indigent under Texas Rule of Appellate Procedure 20.1.

       SIGNED June 10, 2015.


                                                    _____________________________
                                                    Jason Pulliam, Justice